Citation Nr: 0014903	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-22 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical 
spine disorder, described as status post (SP) cervical 
fusion, currently rated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for a right 
shoulder disorder, described as a SP modified Bristow, right 
shoulder (major), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active service from July 1973 to July 1975, 
and from January 1991 to June 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Service connection was originally granted in October 1996, 
for a cervical spine disorder, described as fusion, cervical 
spine, and a 10 percent rating was awarded. By rating 
decision in May 1997 the rating for post-fusion, cervical 
spine was increased from 10 percent to a 20 percent.  The 
Board notes that the veteran has continued to disagree with 
the original rating assigned for a cervical spine disorder.  
One issue before the Board then is taken to include whether 
there is any basis for a "staged" rating at any pertinent 
time, to include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

In addition, by rating decision in February 1995 service 
connection was established for SP, modified Bristow, right 
shoulder, and a 10 percent rating was awarded.  Subsequently, 
the RO denied a increased rating for the right shoulder 
disorder.

In a decision dated in December 1998, the Board affirmed the 
RO's denials.  Subsequently, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(the Veterans Claims Court).  By Order entered November 16, 
1999, pursuant to a Joint Motion entered into by the parties, 
the Veterans Claims Court vacated, in part, the Board's 
December 1998 decision, pertaining to the aforementioned 
issues, and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a). 



REMAND

As an initial matter, all reviewing bodies, from the RO, 
through the Board, and to include the Veterans Claims Court, 
have found this matter to be well grounded.

According to the Joint Motion, a review of the July 14, 1997 
VA examination did not indicate whether the examiner had 
access to the veteran's claims file, or that the material in 
it had been reviewed.  In addition, reportedly the examiner 
noted that copies of the veteran's charts from the New 
Orleans VA Medical Center would be useful, as well as a 
neurological examination.  It was indicated that there was no 
evidence that the records were requested or that a 
neurological examination was scheduled.

It was indicated in the Joint Motion, that a remand for a 
complete compensation and pension (C&P) examination by a 
neurologist and orthopedist was necessary.  Prior to the 
examination, all of the pertinent treatment records from the 
VAMC should be obtained and the claims file updated and 
provided to the examiner.  Further, it was indicated that the 
new orthopedic examination should consider 38 C.F.R. § 4.40, 
and that the case of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
is for consideration.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran, 
through his attorney as needed, to 
determine the names, addresses, and dates 
of treatment by any physicians, 
hospitals, employer, or treatment centers 
(private, VA or military) for his 
cervical spine disorder, described as 
status post (SP) cervical fusion; and 
right shoulder disorder, described as a 
SP modified Bristow, right shoulder 
(major), not already associated with the 
claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should obtain any and all 
medical or treatment records or reports 
relevant to the above mentioned claims.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his attorney 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1999).

2.  The veteran  and his representative 
are advised that while the case is on 
remand status, they are free to submit 
additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

3.  After the above records and any 
additional VA treatment records have been 
added to the file, the veteran should be 
afforded an appropriate VA examinations 
to delineate the orthopedic and 
neurological symptoms attributed to 
service or the service-connected cervical 
spine and right shoulder disorders. The 
entire claims folder and a copy of this 
remand should be reviewed by the 
examiners prior to the examinations, and 
a statement to that effect must be 
included in the examination reports.

The examiners should identify, and 
describe, in detail all cervical spine 
and right shoulder pathology, both 
orthopedic and neurological, which are 
related to service or his service-
connected cervical spine and right 
shoulder disorders. All indicated tests 
should be accomplished, and all clinical 
findings should be reported in detail, 
including range of motion studies, 
measured in degrees, and X-ray studies.  
With respect to the functioning of the 
veteran's cervical spine and right 
shoulder, attention should be given to 
the presence or absence of pain, any 
limitation of motion, swelling, ankylosis 
(favorable or unfavorable), subluxation, 
lateral instability, dislocation, locking 
of the joint, loose motion, crepitus, 
deformity or impairment.  The examiners 
should provide complete and detailed 
discussion with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion, but only 
that which is due to the service-
connected cervical spine and right 
shoulder disorders.  The examiners should 
provide a description of the effect, if 
any, of the veteran's pain on the 
function and movement of his cervical 
spine and right shoulder but only that 
which is due to the service-connected 
cervical spine and right shoulder 
disorders or other cervical or shoulder 
disorder the examiner has related to 
service or the service-connected cervical 
spine and right shoulder disorders.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (1999) (functional loss 
may be due to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of such disability.  Range 
of motion testing should be conducted 
with an explanation as to what is the 
normal range of motion.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of cervical spine and 
right shoulder pathology found to be 
present.  The examiners should provide 
complete rationales for all conclusions 
reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Veterans Claims 
Court or Board directive is neither 
optional nor discretionary).  Where the 
remand orders of the Board or the Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  Specific attention is 
directed to the examination reports.  If 
the examination reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) (if the report does 
not contain sufficient detail, the rating 
board must return the report as 
inadequate for evaluation purposes).  

5.  The RO should then readjudicate the 
issues on appeal.  Consideration should 
be afforded to all applicable laws and 
regulations, as well as to all 
appropriate diagnostic codes and the 
Veterans Claims Court's holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), where 
applicable.  Consideration of applicable 
General Counsel Opinions should also be 
undertaken, as should consideration of 
separate compensable ratings on the basis 
of different functional impairments, and 
an extraschedular evaluation should also 
be undertaken. 

In the event the benefits sought are not granted, the veteran 
and his attorney should be provided with a Supplemental 
Statement of the Case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  No action is required of the 
veteran until notified.  The Board intimates no opinion as to 
the ultimate outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


